Citation Nr: 0627565	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 2000 rating decision which assigned a 10 percent 
initial evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1959 to December 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which determined that there was no 
CUE in a February 2000 rating decision which granted service 
connection for tinnitus and assigned an initial 10 percent 
evaluation.  In March 2004, the veteran timely disagreed with 
the determination that there was no CUE in the assignment of 
an initial 10 percent evaluation for tinnitus.  After the RO 
issued a statement of the case (SOC) in late April 2004, the 
veteran submitted a timely substantive appeal in mid-June 
2004.


FINDING OF FACT

The February 2000 rating decision in which the RO granted 
service connection for tinnitus and assigned an initial 10 
percent evaluation for tinnitus was supported by the evidence 
then of record and was consistent with VA laws and 
regulations then in effect.  


CONCLUSION OF LAW

The February 2000 rating decision which granted service 
connection for tinnitus and assigned a 10 percent evaluation 
was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to a claim 
based on CUE.  See Simmons v Principi, 
17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. 
App. 407, 417 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).

CUE

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).   

CUE is a very specific and rare kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993).  The claimant must assert more than a mere 
disagreement as to how the facts were weighed or evaluated.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  In order for a 
claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that a finding of CUE as to a prior determination requires: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  See Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir. 1999) (to prove the existence of CUE, a claimant 
must show that an error occurred that was outcome-
determinative, that is, an error that would manifestly have 
changed the outcome of the prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because an argument based on new 
medical knowledge is premised upon facts that were not and 
could not have been of record at the time of the previous 
determination.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such determination must be 
based on the record and the law that existed at the time of 
the rating decision.  See Eddy, supra. 

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. §  3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the correct 
decision had been made on the date of the reversed decision.  
Id.  

In a February 2000 rating decision, service connection was 
granted for tinnitus, and a 10 percent evaluation was signed.  
Although the clinical evidence of record at the time of the 
February 2000 rating decision did not assign a diagnosis of 
bilateral tinnitus, the veteran asserts that he has bilateral 
tinnitus and should have been granted separate 10 percent 
evaluations for each ear.  The veteran argues that Diagnostic 
Code 6260 was misapplied and that separate ratings were 
permissible.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, n. 2 (2005).  

While the rating schedule does provide for rating each ear 
for otitis media, otitis externa, and ear neoplasms, it 
specifically does not address the "bilateral" condition in 
Diagnostic Code 6260 for tinnitus.  Otitis media, otitis 
externa, and ear neoplasms are all conditions that may affect 
only one ear or may affect both ears, and may have separate 
complications as to each ear when bilateral.  Tinnitus, on 
the other hand, has been defined by the Court as a ringing, 
buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 
196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  At the time of the February 2000 rating decision at 
issue, VA's position was that either tinnitus was present or 
it was not present, and that a single evaluation was 
appropriate whether the tinnitus was perceived as being 
bilateral or unilateral.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003 versions of Diagnostic Code 6260 required that VA assign 
dual 10-percent ratings for "bilateral" tinnitus where it 
was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

The Board concludes that the version of Diagnostic Code 6260 
in effect prior to June 2003 precluded an evaluation in 
excess of a single 10 percent evaluation for tinnitus, as 
does the current version of Diagnostic Code 6260.  As such, 
there was no misapplication of Diagnostic Code 6260 and no 
CUE in the February 2000 rating decision.  Accordingly, the 
claim that there was CUE in the decision is denied.


ORDER 

The appeal for an evaluation in excess of 10 percent for 
tinnitus on the basis of CUE in a February 2000 rating 
decision is denied.  



___________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


